DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a PCB comprising: a first layer having a first signal transmission path, a first power supplier an a plurality of circuit elements; a second layer having a first ground; a third layer having a second signal transmission path and a second power supplier; a fourth layer having a second ground; wherein an area of the first power supplier is the same or smaller than the area of the first ground, and wherein the area of the first power supplier is determined by reducing the area of the first layer by a ratio of either distance between the first power supplier and the second layer or distance between the second power supplier and the fourth layer to distance between the second layer and the fourth layer; in combination to all other features claimed. 
Regarding claims 3-4 and 7-15, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gouchi (US PG. Pub. 20180145391) discloses a multilayer substrate.
Sri-Jayantha et al. (US PG. Pub. 2009/0114429) discloses a packaging substrate having pattern-matched metal layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847